DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a stereoscopic imaging apparatus.  Each independent claim identifies the uniquely distinct feature “a main objective assembly configured to change a working distance along an optical axis to a target surgical site; left and right lens sets defining respective parallel left and right optical paths along the optical axis and configured to form the respective optical paths from light that is received from the main objective assembly of the target surgical site, each of the left and right lens sets including: a front lens configured to direct the light along the optical path that is received from the main objective assembly, a first zoom lens and a second zoom lens that are configured to be movable along the optical axis relative to the front lens, the first zoom lens configured to receive the light from the front lens, the first and second zoom lenses configured to form afocal zoom system for changing a size of a field-of-view of the target surgical site by changing a size of the light propagated along the respective optical path, a lens barrel configured to receive the light from the second zoom lens, a light filter assembly configured to receive the light from the lens barrel and selectively transmit wavelengths of the light along the respective optical path, and a final lens configured to focus the filtered light from the light filter assembly; left and right image sensors configured to receive the focused filtered light after passing through the respective final lens, the left and right image sensors configured to convert the light into image data that is indicative of the received light." The closest prior arts, Tesar et al. (US 2017/0143442 A1) and Cheng et al. (US 2018/0129018) disclose the conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486                                                                                                                                                                                                        /TAT C CHIO/Primary Examiner, Art Unit 2486